Title: From Thomas Jefferson to James Clarke, 19 January 1821
From: Jefferson, Thomas
To: Clarke, James


Dear Sir
Monticello
Jan. 19. 21.
On my return from Bedford lately I had the misfortune to lose the rod and ratchet wheel which communicates motion from the wheel of the carriage to the Odometer; and I had not been thoughtful enough to note the number of teeth in that wheel, their form, or the size of the wheel. I am obliged therefore to request you to draw for me on paper, or on a card the exact diagram of that wheel which, as well as the rod on which it is put, I expect my smith could make. or perhaps you can save me half the doubt by stitching between 2 cards the little wheel itself, which in that way will come safely under a letter cover by the mail. my trial of the machine in going to Bedford, and in returning until the loss, was very satisfactory. accept my friendly & respectful salutationsTh: Jefferson